FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                February 24, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 09-8091
          v.                                            (D. Wyoming)
 JOEL PARRA,                                  (D.C. No. 1:06-CV-00183-WFD)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before HARTZ, SEYMOUR, and ANDERSON, Circuit Judges.


      We granted a certificate of appealability to permit Joel Antonio Parra to

appeal the dismissal of his motion for habeas relief under 28 U.S.C. § 2255. See

28 U.S.C. § 2253(c)(1)(A) (requiring certificate of appealability to appeal denial

of motion under § 2255). Mr. Parra challenges the ruling of the United States

District Court for the District of Wyoming that his motion did not adequately

allege a claim of ineffective assistance of counsel. But if one liberally construes


      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
his pro se motion, see Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991)

(requiring liberal construction of pro se pleadings), it alleges (1) that his attorney

failed to consult with him about pursuing an appeal and (2) that his attorney

failed to honor his request to file an appeal. As conceded by the government in

its candid and helpful answer brief in this court, dismissal of those claims was

improper. See Roe v. Flores-Ortega, 528 U.S. 470 (2000); United States v.

Guerrero, 488 F.3d 1313 (10th Cir. 2007). In particular, Mr. Parra could prevail

on those claims without showing that he had a meritorious issue on appeal.

      We REVERSE the judgment of the district court and remand for further

proceedings on Mr. Parra’s claims of ineffective assistance of counsel. We

GRANT the government’s motion to supplement the record and Mr. Parra’s

request to proceed in forma pauperis.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -2-